DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17 (Original)

Allowable Subject Matter
Claims 1-17 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “transporting aboard a single motor vehicle a first electrical power source, the first current-limiting disconnect switch, the one or more AC/DC converters, one or more direct-current (DC) buses, and one or more chargers to a first remote tract more than 100 meters from any conventional utility power grid conduit;
configuring the first electrical power source to provide alternating-current (AC) power through the first current-limiting disconnect switch and to the one or more alternating-current-to- direct-current (AC/DC) converters at the first remote tract more than 100 meters from any conventional utility power grid conduit;
routing DC power from the one or more AC/DC converters through the one or more DC buses to the one or more chargers so as to charge multiple battery units including first, second, third, and fourth lithium-based battery units therethrough simultaneously so that the multiple battery units are simultaneously charged at the first an aggregate charging rate within an order of magnitude of 50-500 kilowatts,
wherein the first and second lithium-based battery units are thereby charged simultaneously within respective adjacent first and second exhausted cubby holes separated by one or more materials having a nominal thickness within an order of magnitude of 1-5 centimeters and a nominal R factor therebetween within an order of magnitude of 1-10 m2 kelvin/watt, and 
wherein the first lithium-based battery unit thereafter contains within an order of magnitude of 100-1000 watt-hours (Wh) of energy; and simultaneously powering first and second drones at the first remote tract more than 100 meters from any conventional utility power grid conduit by the first and second lithium-based battery units respectively.”, in combination with all other elements recited in claim 1.
Claims 2-6 are also allowed as they further limit allowed claim 1.
Regarding claim 7, prior arts do not suggest or teach, among other claimed allowable features, “transporting aboard one or more motor vehicles a first electrical power source, the first current-limiting disconnect switch, the one or more AC/DC converters, one or more direct- current (DC) buses, and one or more chargers to a first remote tract, more than 100 meters from any conventional utility power grid conduit;
configuring the first electrical power source to provide alternating-current (AC) power through the first current-limiting disconnect switch and to the one or more alternating-current-to-direct-current (AC/DC) converters at the first remote tract;
one or more chargers so as to charge multiple battery units including first and second lithium-based battery units therethrough simultaneously so that the multiple battery units are simultaneously charged at an aggregate charging rate within an order of magnitude of 50-500 kilowatts per motor vehicle of the one or more vehicles and at the first remote tract, wherein the first lithium-based battery unit thereafter contains within an order of magnitude of 100-1000 watt-hours (Wh) of energy; and 
simultaneously powering first and second drones at the first remote tract more than 100 meters from any conventional utility power grid conduit by the first and second lithium-based battery units respectively.”, in combination with all other elements recited in claim 7.
Claims 8-13 are also allowed as they further limit allowed claim 7.
Regarding claim 14, prior arts do not suggest or teach, among other claimed allowable features, “one or more motor vehicles configured to transport a first electrical power source, the first current-limiting disconnect switch, the one or more alternating-current-to-direct-current (AC/DC) converters, one or more direct-current (DC) buses, and one or more chargers aboard the one or more motor vehicles to a first remote tract, more than 100 meters from any conventional utility power grid conduit;

electrical conduits configured to route DC power from the one or more AC/DC converters through the one or more DC buses to the one or more chargers so as to charge multiple battery units including first and second lithium-based battery units therethrough simultaneously so that the multiple battery units are simultaneously charged at an aggregate charging rate within an order of magnitude of 50-500 kilowatts per motor vehicle of the one or more vehicles and at the first remote tract, wherein the first lithium-based battery unit thereafter contains within an order of magnitude of 100-1000 watt-hours (Wh) of energy; and 
first and second drones at the first remote tract and configured to be powered simultaneously by the first and second lithium-based battery units respectively.”, in combination with all other elements recited in claim 14.
Claims 15-17 are also allowed as they further limit allowed claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2018/0312069, U.S. 2018/0287833, U.S. 2018/0141453, U.S. 2016/0167807, U.S. 2016/0039300, U.S. 2016/0039542, U.S. 2013/0081245, U.S. 2018/0229859, U.S. 2015/0183326, U.S. 11228200, U.S. 2020/0002015, CN 105917496 A, JP 2014075903 A and EP 2677646 A2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 7, 2022